OPINION OF THE COURT
Per Curiam.
In this proceeding, the respondent is charged with one allegation of professional misconduct. The Special Referee *77sustained the charge and the Grievance Committee now moves to confirm the report of the Special Referee. The respondent has not submitted any papers in opposition to the Special Referee’s report. However, the Special Referee has forwarded 20 letters of reference which had previously been sent to her attesting to the respondent’s good character.
Charge One alleged that on or about April 18, 1995, the respondent was convicted upon a jury verdict of the crime of sexual abuse in the third degree, in violation of Penal Law § 130.55, a class B misdemeanor. On July 31, 1995, the respondent was sentenced in the District Court, Suffolk County (Araujo, J.), to a conditional discharge, a mandatory surcharge of $85 or one day of imprisonment, and a crime victim assistance fee of $5 or one consecutive day of imprisonment.
The respondent acknowledged the existence of his conviction and we find that the Special Referee properly sustained the charge of professional misconduct. The petitioner’s motion to confirm the report of the Special Referee should be granted.
In determining an appropriate measure of discipline to impose, we have considered the character letters submitted by the respondent. We have also considered the respondent’s prior history of discipline. It is the decision of this Court that the respondent’s misconduct, coupled with his prior history of discipline, warrants his suspension from the practice of law for a period of two years.
Mangano, P. J., Bracken, Rosenblatt, Miller and Joy, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Glenn O. Vickers, is suspended from the practice of law for a period of two years, commencing January 17, 1997, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of the said period of two years, upon furnishing satisfactory proof that (a) during the said period he refrained from practicing or attempting to practice law, (b) he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) he has otherwise properly conducted himself; and it is further,
*78Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the respondent, Glenn O. Vickers, shall desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.